 



Exhibit 10.3
EMPLOYMENT AGREEMENT
     AGREEMENT, made as of January 31, 2007, by and between Haights Cross
Communications, Inc. (the “Company”), and Paul J. Crecca (“Crecca”).
     1. EMPLOYMENT
     (a) Position. The Company agrees to employ Crecca, and Crecca agrees to
serve as Executive Vice President and Chief Financial Officer of the Company.
Crecca shall report to Peter J. Quandt (“Quandt”), Chairman and Chief Executive
Officer.
     (b) Principal Office. Crecca’s principal office shall be at the principal
executive offices of the Company in White Plains, New York, except for
reasonable business travel obligations commensurate with Crecca’s position.
Crecca’s principal office shall not be located more than ten miles from White
Plains, New York.
     (c) Duties and Powers. Crecca shall have the customary duties, powers,
responsibilities and authority of a Chief Financial Officer. Crecca shall
perform such duties and exercise such powers upon such terms and conditions as
Quandt or the Board of Directors shall reasonably impose. Crecca shall devote
his full working time and best efforts to the performance of his duties under
this Agreement, except that, with the consent of the Board of Directors (which
consent shall not be unreasonably withheld), Crecca may engage in charitable and
community affairs activities. Crecca also agrees that participation as a member
of an outside corporate board will only be undertaken with permission of the
Board of Directors.

 



--------------------------------------------------------------------------------



 



     (d) Term. The term of Crecca’s employment under this Agreement shall
commence as of January 1, 2007, and shall terminate on December 31, 2008, unless
extended or sooner terminated in accordance with the provisions of this
Agreement (the “Term”). The Term shall be extended automatically for periods of
one year (the first possible automatic extension date being January 1, 2009)
unless either the Company or Crecca has given written notice to the other not
later than six months prior to the expiration of the Term (the first possible
such notice date being July 1, 2008) of such party’s election not to extend the
Term.
     2. COMPENSATION AND BENEFITS. During the Term (i.e., the period of
employment of Crecca hereunder), the Company shall pay Crecca the following
amounts and provide to Crecca the following benefits:
     (a) Base Salary. The Company shall pay Crecca an annual base salary of
$360,000 for the year 2007, increasing by 4% (four percent) in each subsequent
calendar year of the Term (“Base Salary”).
     (b) Annual Bonus. The Company shall pay Crecca an annual bonus (“Bonus”) of
not less than 44% (forty-four percent) of Base Salary in each year of the Term
and, in each year of the Term, Crecca shall be eligible for a greater Bonus
within the Board of Directors’ sole discretion. Bonus shall be paid no later
than March 15 of the year following the applicable Bonus year. Bonus for 2006
shall be payable at the rate of 44%, or a greater rate at the discretion of the
Board of Directors, of 2006 Base Salary as if this Agreement was in effect from
January 1, 2006.
     (c) Other Compensation Plans and Programs. Crecca shall be eligible to
participate in any other Company compensation plans and programs for senior
executives

2



--------------------------------------------------------------------------------



 



of the Company, including without limitation a monthly automobile allowance,
without discrimination or duplication.
     (d) Employee Benefits. In accordance with the terms of the applicable plan
documents or policies, the Company shall provide Crecca with coverage under all
employee medical and welfare benefit programs, plans and practices which the
Company generally makes available to its senior officers, which may be reviewed
and changed from time to time.
     (e) Vacation. Crecca shall be entitled to four weeks’ paid vacation each
year, which may be taken consistent with Company’s policies and procedures.
Crecca shall also be entitled to ten personal/sick days each year.
     (f) Expenses. In accordance with the Company’s expense policies, which may
be amended from time to time, the Company shall reimburse Crecca for all
reasonable business expenses incurred by Crecca in carrying out his duties under
this Agreement, upon timely presentation by Crecca of appropriately itemized
accounts of such expenditures, and approved in accordance with Company policy
(“Business Expenses”). In addition, the Company will reimburse Crecca for up to
$3,000 in legal fees incurred in respect of advice, negotiation, drafting and
revising of this Agreement.
     3. TERMINATION OF EMPLOYMENT BY THE COMPANY OTHER THAN FOR CAUSE OR BY
CRECCA FOR GOOD REASON
     The Company may terminate Crecca’s employment other than for Cause and
Crecca may terminate his employment for Good Reason, in each case subject to the
notice requirement set forth in this Section 3. If, within the notice period
pursuant to Section 3(a), the grounds for such termination are cured as
expressly permitted

3



--------------------------------------------------------------------------------



 



hereunder, the notice of termination shall be void and no termination pursuant
to such notice shall occur. A non-extension of the Term, if elected by the
Company, shall be deemed to be a termination of Crecca’s employment other than
for Cause if Crecca remains employed until the end of the Term and his
employment then in fact terminates due to the non-extension of the Term
hereunder.
     (a) Notice and Payment Obligations. Any termination of Crecca’s employment
by the Company other than for Cause shall only become effective at least 30
(thirty) days after written notice to Crecca from the Company. Any termination
of employment by Crecca for Good Reason shall only become effective at least 30
(thirty) days after written notice to the Company from Crecca specifying the
basis for his belief that he has Good Reason to terminate his employment. If the
Company terminates the employment of Crecca other than for Cause and other than
as a result of death or Permanent Disability (as defined hereinafter) or if
Crecca terminates his employment for Good Reason (as hereinafter defined), the
Company shall pay Crecca in full satisfaction of its obligations to him the
following amounts:
          i. (A) The Base Salary accrued to the date of termination of
employment, and (B) any amounts payable under all applicable Company plans or
programs, determined pursuant to the terms of such plans or programs, such
amounts to be paid in full on the first business day of the month following such
termination (the amounts in Clauses (A) and (B), collectively, the “Accrued
Amounts”); plus
          ii. A cash lump sum payment of pro rata Bonus, equal to the higher of
the current year target amount (i.e. target amount being 44% of current year
Base Salary) of Bonus payable to Crecca or the actual Bonus paid or payable for
performance in the

4



--------------------------------------------------------------------------------



 




year prior to the year of termination, multiplied by a fraction the numerator of
which is the number of days from January 1 of the year of termination to the
termination date and the denominator of which is 365 (but without duplication of
any Bonus payout for the year of termination that is part of the Accrued
Amounts), paid in full at the same date as payment is required under clause
(i) above; plus
          iii. A cash lump sum payment in respect of vacation days accrued
according to the Company’s rules to the date of termination that Crecca has not
taken (the “Vacation Payment”), paid in full at the same date as payment is
required under clause (i) above, or on such earlier date as may be required by
law; plus
          iv. Payment for any unreimbursed Business Expenses, paid in full at
the same date as payment is required under clause (i) above; plus
          v. An additional amount (the “Termination Amount”) equal to two times
the sum of (a) Crecca’s Base Salary (calculated at the salary level in effect at
the time of termination, as adjusted pursuant to Section 2(a)), plus (b) the
higher of the current year target amount of Bonus payable to Crecca or the
actual Bonus paid or payable for performance in the year prior to the year of
termination, plus (c) an amount equal to the annual cost of medical plan
benefits under COBRA or similar plan, payment of the Termination Amount being
subject to the execution of a Release pursuant to Section 10. The Termination
Amount (less applicable taxes) shall be payable in one lump sum within 30 days
following the date of termination and receipt of the executed Release pursuant
to Section 10; plus

5



--------------------------------------------------------------------------------



 



          vi. Any amounts payable under the Noncompetition Agreement referenced
in Section 6(b).
     (b) Definition of Good Reason. “Good Reason” shall mean (i) the failure of
the Company to pay any amount due under this Agreement; (ii) a material breach
of this Agreement by the Company; (iii) a meaningful diminution by the Company
in the title, status, duties, powers, responsibilities or authority of Crecca;
(iv) the failure of any successor to the Company (through merger or acquisition
of assets or any other transaction that constitutes a Sale Event in which
liabilities of the Company of this nature are to be assumed) to assume and fully
perform all of the remaining obligations of the Company under this Agreement; or
(v) the Company requires Crecca to be based at any office more than ten miles
from White Plains, New York; provided, however, that none of the foregoing
events or matters shall be deemed to constitute Good Reason if the Company has,
prior to the date of termination, fully cured and corrected the event or matter
that would have constituted Good Reason. In addition, Crecca may elect to
terminate for “Good Reason” during the period of 3 (three) months that begins 6
(six) months after a transaction or series of transactions in which the persons
who on the date of this Agreement beneficially owned the Common Stock of the
Company, the Class A Preferred Stock of the Company, and the Class B Preferred
Stock of the Company have, in the case of each such class of stock, ceased to
beneficially own at least 50% of that class of stock and such persons, in the
aggregate but regardless of whether acting as a group, no longer beneficially
own securities of the Company that enable them to effectively control the
Company through the power to elect at least 50% of the members of the Board of
Directors (for this purpose, “beneficially own” and related terms shall

6



--------------------------------------------------------------------------------



 



have the meaning ascribed to them under Section 13(d) of the Securities Exchange
Act of 1934, as amended).
     4. TERMINATION OF EMPLOYMENT DUE TO PERMANENT DISABILITY OR DEATH
     If Crecca shall be unable to perform the essential functions of his
employment hereunder, with reasonable accommodation, because of illness,
physical or mental disability or other incapacity for a period of 180 days in
any 365 consecutive day period, or upon diagnosis of a permanent or complete
disability (in either event, a “Permanent Disability”), the Company may
terminate Crecca’s employment 30 days after written notice to Crecca if Crecca
has not resumed the full-time performance of his duties before the end of such
30-day period. The existence of a Permanent Disability shall be determined by a
medical doctor reasonably acceptable to the Company and to Crecca. Crecca’s
employment shall end automatically upon Crecca’s death. Upon any termination for
Permanent Disability or death, the Company shall pay Crecca or Crecca’s estate
in full satisfaction of its obligations to him the Accrued Amounts, the Vacation
Payment, any unreimbursed Business Expenses, and a cash lump sum payment of pro
rata Bonus equal to the current year target amount of Bonus payable to Crecca
multiplied by a fraction the numerator of which is the number of days from
January 1 of the year of termination to the termination date and the denominator
of which is 365 (but without duplication of any Bonus payout for the year of
termination that is part of the Accrued Amounts). Payments under this Section 4
shall be made within 30 days after the termination event, and amounts payable
under the Noncompetition Agreement referenced in Section 6(b) shall be payable
in accordance with that Agreement.

7



--------------------------------------------------------------------------------



 



     5. TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE OR BY CRECCA WITHOUT
GOOD REASON
     The Company may terminate Crecca’s employment for Cause and Crecca may
terminate his employment voluntarily without Good Reason, in each case subject
to the notice requirement set forth in this Section 5. If, within such notice
period, the grounds for termination by the Company for Cause are cured as
expressly permitted hereunder, the notice of termination shall be void and no
termination pursuant to such notice shall occur.
     (a) Company Obligations. If the Company terminates Crecca’s employment for
Cause, or if Crecca terminates his employment without Good Reason, the Company
shall pay Crecca in full satisfaction of its obligations to him the Accrued
Amounts, any unreimbursed Business Expenses, plus Vacation Payment, plus, if
termination is not by the Company for Cause, a cash lump sum payment of pro rata
Bonus equal to the current year target amount of Bonus payable to Crecca
multiplied by a fraction the numerator of which is the number of days from
January 1 of the year of termination to the termination date and the denominator
of which is 365 (but without duplication of any Bonus payout for the year of
termination that is part of the Accrued Amounts). Payments under this Section 5
shall be made within 30 days after the termination date. In addition, the
Company shall pay to Crecca any amounts payable under the Noncompetition
Agreement referenced in Section 6(b) at the times specified in the
Noncompetition Agreement.
     (b) Definition of Cause. “Cause” shall mean (i) any action by Crecca
involving theft, fraud, embezzlement or other act of similarly grave misconduct
that results in significant damage to the business or reputation of the Company;
(ii) any

8



--------------------------------------------------------------------------------



 



material breach of the provisions of Section 6 of this Agreement by Crecca or
any material breach of any other material provision of this Agreement by Crecca;
(iii) any action by Crecca involving material malfeasance or material misconduct
in connection with his employment, continuing failure to perform any material
duties hereunder, or failure to follow any lawful, reasonable and material
direction of the Chief Executive, President or Board of Directors of the
Company; or (iv) Crecca’s conviction of any felony that involves dishonesty,
fraud, or moral turpitude.
     (c) Notice of Termination. Termination of employment for Cause shall be
made by delivering to Crecca a letter signed by a majority of the Board of
Directors of the Company, specifying, in factual detail, grounds for termination
and providing Crecca with a 30-day period to cure such grounds if cure is
possible. If cure is not effected, termination shall be effective at the end of
the 30-day period, provided, however, that Crecca shall have the opportunity, if
he so desires, to place the matter before the Board of Directors of the Company,
by means of a personal appearance by him and his counsel, before such
termination shall be effective. The Company and Crecca agree that they both are
obligated to conduct the in-person meeting contemplated herein within 30 days of
the notice of termination for Cause. Any termination of employment by Crecca
without Good Reason shall only become effective at least 30 (thirty) days after
written notice to the Company from Crecca.
     6. NONDISCLOSURE OF CONFIDENTIAL INFORMATION; NONCOMPETITION
     (a) Nondisclosure. Crecca shall not at any time during or after his
employment hereunder, without the prior written consent of the Company, make any
use

9



--------------------------------------------------------------------------------



 



of or disclose to any person or entity any Confidential Information, as defined
herein, except (i) while employed by the Company, in connection with the
business of and for the benefit of the Company or (ii) as required by law.
“Confidential Information” shall mean material non-public information concerning
the Company’s financial data, strategic business plans, product development (or
other proprietary product data), customer lists, consignments, transactions,
estimates, marketing plans, personnel and compensation, and other material
non-public proprietary or confidential information of the Company, its
affiliates or its customers or clients. Notwithstanding the foregoing,
subsequent to the termination of his employment with the Company, Crecca may
share with (i) potential investors in connection with starting a new business
venture or (ii) potential employers information by business unit concerning the
acquisition price, historical revenue data, EBITDA and net EBITDA.
     (b) Noncompetition. Crecca shall be subject to a Noncompetition Agreement,
to be embodied in a separate document to this Employment Agreement, and the
Noncompetition Agreement, when executed, shall be deemed a material term of this
Employment Agreement. Payments to Crecca for his entry into and performance
under the Noncompetition Agreement shall be made as specified in such
Noncompetition Agreement.
     7. OBLIGATIONS ON TERMINATION. Upon the termination of Crecca’s employment
under this Agreement by either party, Crecca shall:
     (a) Within seven (7) days of a request from the Company resign from each
and every office held by him with Company. and his membership in any
organization acquired by virtue of his employment under this Agreement, and
should he fail to do so

10



--------------------------------------------------------------------------------



 



he hereby irrevocably authorizes the Board of Directors of the Company in his
name and on his behalf to sign any documents and do any thing necessary or
requisite to give effect thereto; and,
     (b) Deliver to the Company all property in his possession or under his
control that belongs to the Company including but not limited to keys, security
and computer passes, computer hardware, software and files, cellular phones and
beepers, facsimile machines, modems, and all documents and other records
(whether on paper, magnetic tape, computer disk or in any other form and
including correspondence, lists of clients or customers, notes, memoranda,
software, plans, drawings and other documents and records of whatsoever nature
and all copies thereof) made or compiled or acquired by Crecca during his
employment hereunder and concerning the business, finances or affairs of the
Company or its clients or customers. Notwithstanding the foregoing, Crecca shall
be entitled to retain the three laptop computers he currently utilizes,
including standard software programs contained on such laptop computers, but
excluding any proprietary information of the Company. For purposes of this
provision 7(b), records containing the names, addresses and contact information
of persons collected in the course of Crecca’s employment under this Agreement
shall not be deemed proprietary information of the Company and Crecca is hereby
authorized to retain a copy of such records.
     8. NO MITIGATION OF DAMAGES OFFSET. Crecca shall not be required to
mitigate any amounts due Crecca provided under this Agreement by seeking other
employment or otherwise. Any payments made by the Company to Crecca after the
termination of employment shall not be subject to offset and shall not be
reduced by any compensation Crecca receives from any subsequent employment.

11



--------------------------------------------------------------------------------



 



     9. NOTICES. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Haights Cross Communications, LLC
10 New King Street
White Plans, NY 10604
with a copy to:
David F. Dietz, Esq.
Goodwin Procter LLP
Exchange Place
Boston, MA 02109-2881
To Crecca:
30 Oak Hill Drive
Wayne, NJ 07470
with copy to:
Steven Hall & Partners
645 Fifth Avenue
New York, New York 10022
Attn: Steven C. Root
Any such notice or communication shall be sent certified or registered mail,
return receipt requested, postage prepaid, addressed as above (or to such other
address as such party may designate in a notice duly delivered as described
above), and such notice shall be deemed to be given on the third business day
after the actual date of mailing.
     10. RELEASE. Upon any termination of employment pursuant to Section 3 or 4,
Crecca agrees to enter into a Separation and Release Agreement, in the form
attached hereto as Exhibit A, of all his rights and obligations in respect of
the Company, other than Crecca’s rights and obligations under this Agreement and
the Noncompetition Agreement. The Separation and Release Agreement shall be
entered into by Crecca within 5 business days after any termination of
employment pursuant to Section 3 or 4.

12



--------------------------------------------------------------------------------



 



Crecca (or, in the event of Crecca’s death or disability, his estate or personal
representative) shall be required to provide such Separation and Release
Agreement to the Company and such Separation and Release Agreement must become
irrevocable before the Company shall be required to make any payments to Crecca
under Sections 3(a)(ii, 3(a)(v), 3(a)(vi), or the pro rate bonus pursuant to
Section 4 of this Agreement, or under Section 3 of Crecca’s Noncompetition
Agreement, and as a condition to the Company’s obligation to make such payments.
     11. SEVERABILITY AND WAIVER. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect. Failure to insist upon strict compliance with
any of the terms of this Agreement shall not be deemed a waiver of such term
unless such waiver is in writing signed by the party against whom it is
asserted. Any waiver of any right hereunder at any time shall not be deemed a
waiver at any other time or times.
     12. LEGAL FEES. Each party shall bear its own legal fees and other fees and
expenses which may be incurred in enforcing its respective rights under this
Agreement, except as provided in this Section 12. In addition to the
reimbursement of Crecca’s expenses provided under Section 2(f), all reasonable
costs and expenses (including fees and disbursements of counsel) incurred by
Crecca in enforcing his rights pursuant to this Agreement shall be reimbursed to
Crecca promptly by the Company in the event that Crecca is successful in
enforcing such rights.
     13. ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of Crecca and the assigns and
successors of the

13



--------------------------------------------------------------------------------



 



Company, but neither this Agreement nor any rights hereunder shall be assignable
by Crecca (except by will or by operation of the laws of intestate succession)
or by the Company, except that the Company may assign this Agreement to any
affiliate or to any successor (whether by merger, purchase or otherwise) to all
or substantially all of the stock, assets or businesses of the Company, if such
affiliate or successor expressly agrees to assume the obligations of the Company
hereunder and, in the case of any assignment other than to an affiliate of the
Company, Crecca consents to such assumption, which consent shall not be
unreasonably withheld.
     14. AMENDMENT. This Agreement may only be amended by a written agreement
signed by Crecca and the Company.
     15. SURVIVAL. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
     16. DISPUTE RESOLUTION. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the State of New York, without reference
to conflicts of law rules, In the event of any dispute arising out of, under or
relating to this Agreement, the parties shall first endeavor in good faith to
resolve such dispute by negotiation. In the event that they are unable to do so,
the parties shall enter into mediation using a mediator acceptable to both
parties. In the event that such mediation does not result in a settlement of the
dispute, then the parties hereby consent to arbitrate the dispute before the
American Arbitration Association in New York City.
     17. INTERPRETATION. The headings of Sections of this Agreement are for
convenience of reference only and are not intended to qualify the meanings of
the

14



--------------------------------------------------------------------------------



 



Section. Any reference to a Section number shall refer to a Section of this
Agreement, unless otherwise stated.
     18. EFFECT ON PRIOR AGREEMENTS. This Agreement contains the entire
understanding between the parties hereto and supersedes in all respects any
prior or other agreement or understanding, whether oral or written, between the
Company and Crecca with respect to Crecca’s employment.
     19. TAX LAW COMPLIANCE.
     (a) Compliance with Code Section 409A. In the event that, as a result of
Section 409A of the Internal Revenue Code (the “Code”) (and any related
regulations or other pronouncements), any of the payments that Crecca is
entitled to under the terms of this Agreement or any other plan or arrangement
of the Company involving deferred compensation (as defined under Code
Section 409A) may not be made at the time contemplated by the terms hereof or
thereof without causing Crecca to be subject to constructive receipt of income
at a date prior to actual payment or an income tax penalty or interest, and the
timing of payment is the sole cause of such adverse tax consequences, the
Company will make such payment on the earliest date thereafter that a
distribution could be triggered under Code Section 409A without Crecca incurring
such adverse tax consequences. In the case of any payment triggered by
termination of employment hereunder, in the event of any delay in the payment
date under this Section 19, the Company will adjust the payments to reflect the
deferred payment date by crediting interest thereon at the prime rate in effect
at the time such amount first would have been payable, as quoted by the
Company’s principal lending bank. In addition, other provisions of this
Agreement or any other such plan or arrangement notwithstanding, the

15



--------------------------------------------------------------------------------



 



Company shall have no right to accelerate or delay any such payment or to make
any such payment as the result of any specific event except to the extent
permitted under Section 409A without resulting in adverse tax consequences.
     (b) Golden Parachute Excise Tax. Other provisions of this Agreement the
contrary notwithstanding, to the extent that any of the payments and benefits
provided for under this Agreement or any other agreement or arrangement between
the Company and Crecca (collectively, the “Payments”) (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code and (ii) but
for this Section 19(b), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Payments shall be payable either (i) in full
or (ii) as to such lesser amount which would result in no portion of such
Payments being subject to excise tax under Section 4999 of the Code; whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes payable by Crecca and the excise tax imposed by Section 4999
payable by Crecca, results in Crecca’s receipt on an after-tax basis of the
greatest amount of economic benefits under this Agreement, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. Unless Crecca and the Company otherwise agree in writing, any
determination required under this Section shall be made in writing by
independent advisors selected by the Company (the “Advisors”), whose
determination shall be conclusive and binding upon Crecca and the Company for
all purposes. For purposes of making the calculations required by this Section
19(b), the Advisors may make reasonable assumptions and approximations
concerning applicable taxes and may rely in reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and Crecca shall furnish to the

16



--------------------------------------------------------------------------------



 



Advisors such information and documents as the Advisors may reasonably request
in order to make a determination under this Section 19(b). If this Section 19(b)
is applied to reduce an amount payable to Crecca, and the Internal Revenue
Service successfully asserts that, despite the reduction, Crecca has nonetheless
received payments which are in excess of the maximum amount that could have been
paid to him without being subjected to any excise tax, then, unless it would be
unlawful for the Company to make such a loan or similar extension of credit to
Crecca, Crecca may repay such excess amount to the Company as though such amount
constitutes a loan to Crecca made at the date of payment of such excess amount,
bearing interest at the prime rate of the Company’s principal lending bank.
     IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
and year first above written.

            HAIGHTS CROSS COMMUNICATIONS, INC.
      By:   /s/ Christopher S. Gaffney         Christopher S. Gaffney, Director 
                    /s/ Paul J. Crecca       Paul J. Crecca           

17



--------------------------------------------------------------------------------



 



EXHIBIT A
Haights Cross Communications, Inc.
Separation and Release Agreement
On ___, 20___this Separation and Release Agreement (the “Release”) by and
between NAME (“Employee”), on the one hand and Haights Cross Communications,
Inc. (the “Company”) on the other hand, is presented to Employee. The Release,
executed on the date specified below (the date of execution by the Employee
hereinafter referred to as the “Execution Date”), shall be in full force and
effect as of the Effective Date (as defined below).
RECITAL
Employee and Company desire to reach a mutual understanding and acceptance of
the terms and conditions related to Employee’s separation from employment with
Company.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained it is hereby agreed as follows:
     1. Employee shall cease to be an employee of Company as of
                    , 20      (the “Separation Date”).
     2. In consideration of Employee’s accepting and not revoking this Release,
Employee shall be entitled to receive certain amounts payable in accordance with
Section 3(a)(ii), 3(a)(v), 3(a)(vi) and 4 of the Employee’s Employment Agreement
dated January 1, 2007 (the “Employment Agreement”) and Section 3 of the
Noncompetition Agreement referenced in Section 7(b) of the Employment Agreement
(the “Noncompetition Agreement”), which amounts would not be due him if he did
not execute this Release.
     3. Employee agrees that the Company is authorized to open any and all
business mail addressed to Employee at the Company’s address. Employee further
understands that the Company will not be responsible for forwarding mail.
     4. Release

  (a)   In consideration for, among other things, certain payments under
Section 3(a)(ii), 3(a)(v), 3(a)(vi) and the pro rata bonus pursuant to Section 4
of the Employment Agreement and Section 3 of the Noncompetition Agreement,
Employee, for himself, his agents, legal representatives, assigns, heirs,
distributes, devisees, legatees, administrators, personal representatives and
executors (collectively, the “Releasing Parties”), hereby releases and
discharges the Company and its present and past subsidiaries and affiliates, its
and their respective successors and assigns, and the present and past

 



--------------------------------------------------------------------------------



 



      shareholders, officers, directors, employees, agents and representatives
of each of the foregoing (collectively, the “Releasees”), from any and all
claims, demands, actions, liabilities and other claims for relief and
remuneration whatsoever, whether known or unknown, from the beginning of the
world to the date Employee signs this Release, excluding any and all claims,
demands, actions, liabilities and other claims for relief and remuneration under
the Employment Agreement and the Noncompetition Agreement, but otherwise
including, without limitation, any claims arising out of or relating to
Employee’s employment with and termination of employment from the Company, for
wrongful discharge, for breach of contract, for discrimination or retaliation
under any federal, state or local fair employment practices laws, including,
Title VII of the Civil Rights Act of 1964 (as amended by the Civil Rights Act of
1991), the Family and Medical Leave Act, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, for defamation or other torts, for
wages, bonuses, incentive compensation, stock, stock options, vacation pay or
any other compensation or benefit and any claims under any tort or contract
(express or implied) theory, and any of the claims, matters and issues which
could have been asserted by the Releasing Parties against the Released Parties
in any legal, administrative or other proceeding in any jurisdiction.

  (b)   Employee further agrees not seek or accept any damages or relief for his
own benefit, including attorneys’ fees or costs, with respect to any claims
released by the language above; however, Employee shall have the right to seek
recovery of any costs incurred, including attorney fees and costs, in enforcing
his rights under the Employment Agreement and Noncompetition Agreement in
accordance with Section 13 of the Employment Agreement.

     5. It is understood and agreed that, with the exception of all obligations
of the Company under the Employment Agreement, the Noncompetition Agreement, and
Section 3(b) of this Release, all which shall remain fully binding and in full
effect subsequent to the execution of this Release, the release set forth in the
preceding Section is intended as and shall be deemed to be a full and complete
release of any and all claims that Employee may or might have against Releasees,
or any of them, arising out of any occurrence arising on or before the Execution
Date and said release is intended to cover and does cover any and all future
damages not now known to Employee or which may later develop or be discovered,
including all causes of action therefore and arising out of or in connection
with any occurrence arising on or before the Execution Date.
     6. By signing and returning this Release, Employee acknowledges that
Employee:

  (a)   has carefully read and fully understands the terms of this Release;

  (b)   is entering into this Release voluntarily and knowing that Employee is
releasing claims that Employee has or believes Employee may have against
Company; and

2



--------------------------------------------------------------------------------



 



  (c)   has hereby been advised by the Company to consult with an attorney of
Employee’s choosing about the terms of this Release prior to signing this
Release.

     7. Return of Property

  (a)   Employee agrees to return all Company property in Employee’s possession
to Company immediately, except as otherwise provided in the Employment
Agreement. Employee acknowledges receipt and agrees to the terms of the Notice
on Conclusion of Employment, attached hereto as Exhibit “A.” The terms of
Exhibit “A” are incorporated herein and any violation of Exhibit A shall be
deemed a material violation of this Release.

  (b)   Should Employee violate any of his obligations under paragraph 7(a) of
this Release (including Exhibit A), or his obligations under Section 6 of his
Employment Agreement or Section 2 of his Noncompetition Agreement, the Company
may cease the making payments and continuing benefits to the extent provided in
the Employment Agreement and Noncompetition Agreement without in anyway
affecting the continuing validity of the release set forth in paragraph 4 of
this Release. Employee agrees that restrictions contained in paragraph 7(a)
(including Exhibit A) are necessary to protect the business of the Company and
are considered reasonable for such purposes. Employee agrees that any breach of
any provision of paragraph 7(a) (including Exhibit A), Section 6 of the
Employment Agreement or Section 2 of the Noncompetition Agreement may cause the
Company substantial and irreparable damages which are difficult to measure.
Therefore, in the event of any such breach or threatened breach, Employee agrees
that, in addition to all other rights and remedies, the Company shall have the
right to immediate injunctive relief.

     8. Employee agrees and understands that neither the content nor the
execution of this Release shall constitute or be construed as any implied or
actual admission by Company of any liability to or of the validity of any claim
by Employee that that the Company engaged in any wrongdoing.
     9. Employee hereby represents and agrees that in entering into this
Release, Employee has relied solely upon Employee’s own judgment, belief and
knowledge and Employee’s own legal and other professional advisors and that no
statement made by or on behalf of Company has in any way influenced Employee in
such regard.
     10. Employee hereby represents and warrants to Company that Employee has
not assigned any claim that Employee may or might have against Company, from
which the Company would otherwise be released pursuant to this Release, to any
third party.
     11. Each party shall pay its own attorneys’ fees, costs and expenses
related to this Separation and Release Agreement, except as provided in
paragraph 4(b).

3



--------------------------------------------------------------------------------



 



     12. This Release shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflict of laws
principles.
     13. It is agreed by each of the parties hereto that they have read the
above and fully understand the terms of this Release which they voluntarily
execute in good faith and deem to be a full and equitable settlement of this
matter.
     14. The provisions of this Release are severable. If any provision of this
Release is declared invalid or unenforceable, any court of competent
jurisdiction reviewing such provision shall enforce the provision to the maximum
extent permissible under applicable law. Any ruling will not affect the validity
and enforceability of any other provision of the Release.
     15. Employee acknowledges that he has been given the opportunity to
consider this Release before signing it. For a period of seven (7) days from the
date Employee signs this Release, Employee has the right to revoke this Release
by written notice to the undersigned. This Release shall not become effective or
enforceable until the expiration of the revocation period. This Release shall
become effective on the first business day following the expiration of the
revocation period (the “Effective Date”).
     Employee is advised to consult with an attorney before signing this
Release. The foregoing is agreed to and accepted by:

                 
 
      Dated:        
 
         
 
   

Agreed and Accepted for Haights Cross Communications, Inc:

                     
By:
          Dated:        
 
 
 
         
 
   

4



--------------------------------------------------------------------------------



 



EXHIBIT “A”
NOTICE ON CONCLUSION OF EMPLOYMENT
In connection with the conclusion of employment with Haights Cross
Communications, Inc. and/or its subsidiaries and affiliates (“Company”), each
employee has an obligation to surrender and return to Company all mail, files,
records, manuals, books, blank forms, tapes, discs, photographs, negatives,
documents, letters, memoranda, notes, notebooks, materials, property, reports,
data tables, calculations, information or copies thereof, which are the property
of Company or which relate in any way to the business, products, practices or
techniques of Company and all other property, trade secrets or confidential
information of Company and any third parties with whom it deals, including but
not limited to, all keys, passwords, combinations and documents which in any of
these cases are in the employee’s possession or under the employee’s control.
After returning all property to the Company, each employee must delete and
finally purge files with Company information from any personal computer or
device that remains in the employee’s possession or control after the employee’s
Separation Date.
The employee also has a continuing obligation to preserve as CONFIDENTIAL and
refrain from using Confidential Information, in accordance with the terms of his
Employment Agreement.

5